       Case 6:21-cv-00143-MK         Document 1    Filed 01/28/21    Page 1 of 20




Donald G. Grant, P.S.
Attorneys and Counselors at Law
1700 Main Street, Suite 245
Washougal, WA 98671
TEL: (360) 694-8488
FAX: (360) 694-8688
E-MAIL: don@dongrantps.com
Attorney for Plaintiff Gary Schull


                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION

GARY SCHULL,                                       Case No.:

                      Plaintiff,
                                                    COMPLAINT
                v.
                                                   JURY TRIAL DEMANDED
FINN’S AUTO BODY AND RESTORATION,
INC., D/B/A FINN’S RESTORATION &
CUSTOM, AN OREGON CORPORATION;
DENNIS R. FINN; and MARGARET FINN

                       Defendants


                                        PARTIES

   1. The Plaintiff GARY SCHULL is an individual resident of Clark County, Washington.

   2. Defendant FINN’S AUTO BODY AND RESTORATION, INC. (hereinafter “FINN”)

       is a corporation organized under the laws of the State of Oregon with its registered

       office and principal place of business located at 310 Broadway St., Woodburn, Marion

       County, OR 97071, and doing business as FINN’S RESTORATION & CUSTOM.

   3. Defendant DENNIS R. FINN. (hereinafter “DENNIS”) is an individual residing at

       23532 S. Schieffer Rd., Colton, Clackamas County, OR 97017, and President of FINN.




COMPLAINT - 1
       Case 6:21-cv-00143-MK          Document 1        Filed 01/28/21   Page 2 of 20




   4. Defendant MARGARET FINN (hereinafter “MARGARET”) is an individual residing

      at 23532 S. Schieffer Rd., Colton, Clackamas County, OR 97017, and the Secretary of

      FINN.

   5. DENNIS and MARGARET at all times relevant to this action held themselves out as

      agents of FINN.

   6. Plaintiff avers that FINN, through its agents, DENNIS and MARGARET, advised him

      that its agents and employees hold specialized knowledge, far superior to common

      hobbyists, as it relates to the restoration of cars.

                                   JURY TRIAL DEMAND

   7. Plaintiff hereby incorporates by reference all previous allegations as though fully set

      forth herein.

   8. Plaintiff hereby demands a trial by jury.

           THE AGREEMENT BETWEEN PLAINTIFFS AND DEFENDANTS

   9. Plaintiff hereby incorporates by reference all previous allegations as though fully set

      forth herein.

   10. Plaintiff is the owner of a 1956 Chevrolet Corvette bearing the VIN of E568003531

      (hereinafter the “vehicle” or “subject vehicle”).

   11. On or about June 12, 2017, Plaintiff purchased the vehicle from MECUM Auctions for

      $71,500.00 including commissions.

   12. At that time, the vehicle was roadworthy and drivable; to wit, the drivetrain operated

      without issues and the Plaintiff drove the vehicle to his home.

   13. Plaintiff desired to confirm that the vehicle was safe and to have various issues

      repaired and, to this end, he brought the vehicle to J.C. Motors in Tualatin, Oregon.




COMPLAINT - 2
       Case 6:21-cv-00143-MK          Document 1        Filed 01/28/21   Page 3 of 20




   14. At J.C. Motors, Plaintiff stated that he had a budget of approximately five thousand

      dollars ($5,000) and wanted the following issues inspected and/or repaired and services

      performed:

          a. Oil change, fluids replaced;

          b. Tune up the vehicle and lubricate;

          c. Repair the air vent;

          d. Repair the temperature gauge;

          e. Inspect and repair loose steering;

          f. Inspect transmission;

          g. Repair a button for the convertible top lid;

          h. Inspect vehicle for oil leaks; and

          i. Repair interior door trim.

   15. Due to the classic nature of the vehicle and its age, J.C. Motors recommended that the

      Plaintiff find a professional vehicle restorer.

   16. In June 2017, Plaintiff met MARGARET at a car show in Turner, Oregon, where she

      was acting as an agent of FINN.

   17. MARGARET represented orally and through FINN’s promotional material that FINN

      “specializ[es] in High Quality Restorations” and possesses “32 Years Experience.” A

      true and correct copy of the Finn’s Restoration & Custom flyer is attached hereto and

      made a part hereof and identified as Exhibit “A.”

   18. Plaintiff informed MARGARET that he wanted a professional vehicle restorer to

      confirm that the vehicle was safe and perform those inspections, services and repairs as

      he had communicated to J.C. Motors. See ¶ 14.




COMPLAINT - 3
       Case 6:21-cv-00143-MK          Document 1       Filed 01/28/21      Page 4 of 20




   19. Plaintiff represented to MARGARET that he expected these services to cost about five

      thousand dollars ($5,000).

   20. MARGARET represented that FINN could restore the subject vehicle efficiently and at

      a high quality.

   21. Based on MARGARET’S representations, Plaintiff met with DENNIS at the business

      location of FINN.

   22. Plaintiff reiterated those task and services that he required the vehicle to ensure that the

      vehicle was safe and that his budget was approximately five thousand dollars

      ($5,000.00).

   23. Plaintiff instructed FINN on numerous occasions that he wanted the vehicle to remain

      as original as possible; so existing parts should be repaired if possible or replaced with

      aftermarket reproduction parts.

   24. On or about July 13, 2017, as a result of DENNIS’s and MARGARET’s

      representations, Plaintiff signed an unintegrated agreement with FINN. A true and

      correct copy of Customer Contract Agreement is attached hereto and made a part

      hereof and identified as Exhibit “B.”

   25. The agreed upon scope of work was for the following:

          a. Remove the body from the chassis;

          b. Re-paint the engine;

          c. Replace the engine seals;

          d. Diagnose and repair a transmission leak;

          e. Replace the fuel line;

          f. Examine the chassis;




COMPLAINT - 4
       Case 6:21-cv-00143-MK         Document 1       Filed 01/28/21     Page 5 of 20




          g. Repair the temperature gauge;

          h. Diagnosis and repair electrical issues in the dashboard;

          i. Conduct a safety and mechanical inspection; and

          j. Clean the engine compartment.

   26. FINN provided the Plaintiff with a writing identifying the vehicle, containing the date

      the Defendants’ were delivered the vehicle, and listing the repairs to be done. See ¶ 24.

      A true and correct copy of work order is attached hereto and made a part hereof and

      identified as Exhibit “C.”

   27. The contract requires that changes from the scope of work are only permitted upon

      written orders. See Exhibit “B,” referenced above.

   28. FINN’s contract and work order, prepared by DENNIS, does not provide any estimate

      for the vehicle restoration and, in fact, specifically states that the FINN refused to

      provide any estimate. See Exhibits “B” and “C.”

   29. DENNIS assured the Plaintiff that, despite the boilerplate of the agreement and work

      order, the five-thousand-dollar ($5,000) budget of the Plaintiff would be respected.

   30. As such, it is no coincidence that the deposit that the Plaintiff was required to pay was

      five thousand dollars ($5,000) and the Plaintiff did pay this sum to FINN.

   31. At that time, Plaintiff accepted these promises and paid the demanded sum.

      Furthermore, at all times thereafter, the Plaintiff paid FINN for its services in a timely

      manner. A true and correct copy of Plaintiff’s accounting of payments is attached

      hereto and made a part hereof and identified as Exhibit “D.”




COMPLAINT - 5
       Case 6:21-cv-00143-MK            Document 1       Filed 01/28/21        Page 6 of 20




                               THE RESTORATION PROJECT

   32. Plaintiff hereby incorporates by reference all previous allegations as though fully set

      forth herein.

   33. Without providing a written work order or estimate, DENNIS convinced Plaintiff to

      acquiesce to extra work that includes, but is not limited to the following:

          a. Blast and powder-coat the frame;

          b. Install a new exhaust system;

          c. Install new brake and hydraulic lines;

          d. Install new rubber mounts;

          e. Install metal plates behind the driver and passenger door hinges; and

          f. Use non-reproduction or non-original parts.

   34. Without Plaintiff’s permission and a written work order, FINN’s unauthorized work

      includes, but is not limited to the following:

          a. Performed numerous amounts of unexplained fiberglass work on the engine

                side of the vehicle’s firewall and inner left, front fender;

          b. Installed incorrect fuel lines;

          c. Painted the fins on the valve covers;

          d. Mounted the vehicle on a “jig” and, in doing so, fractured the fiberglass; and

          e. Completely disassembled the vehicle.

   35. In the summer of 2019, Plaintiff inspected the Defendants’ progress in restoring the

      subject vehicle and, when attempting to operate the vehicle, the transmission began

      hemorrhaging fluid. Plaintiff instructed FINN to repair the damage and FINN promised

      to do so.




COMPLAINT - 6
       Case 6:21-cv-00143-MK         Document 1      Filed 01/28/21      Page 7 of 20




   36. By October 2, 2019, the transmission had not yet been repaired.

                               PAINTING THE VEHICLE

   37. Plaintiff hereby incorporates by reference all previous allegations as though fully set

      forth herein.

   38. Also, by the late summer of 2019, Plaintiff had spent approximately seventy-five

      thousand dollars ($75,000) and the vehicle’s restorations remained incomplete.

   39. At that time, Plaintiff had decided that he would no longer invest in FINN’s services.

   40. At that time, DENNIS persuaded the Plaintiff to allow FINN to paint the vehicle which

      would include sanding and repairing cracks in the fiberglass.

   41. DENNIS represented that that the entire cost of painting the vehicle and repair the

      fractures in the fiberglass would cost between $5,000 and $10,000.

   42. In September 2019, DENNIS represented that the vehicle could only be repainted

      properly if all older coats of paint were removed.

   43. DENNIS demanded that the Plaintiff provide an additional $3,000 to $4,000 to

      complete sanding the vehicle, notwithstanding that the Plaintiff still had approximately

      $4,000 credit with FINN.

   44. Instead, without authorization, by March 25, 2020, FINN had completely disassembled

      the vehicle and begun to sand off the old paint. See ¶ 34(e).

   45. Shortly thereafter, DENNIS demanded an additional $13,000.00 to paint the vehicle,

      said sum not inclusive of the time and labor to reassemble the vehicle and make it

      drivable again.

   46. In summary, DENNIS ultimately demanded a total of approximately $27,000 to paint

      the vehicle despite his initial promise to so for no more than $10,000.




COMPLAINT - 7
       Case 6:21-cv-00143-MK            Document 1     Filed 01/28/21     Page 8 of 20




                              THE DEFENDANTS’ ACTIONS

   47. Plaintiff hereby incorporates by reference all previous allegations as though fully set

      forth herein.

   48. From the Plaintiff’s first deposit and onward and for almost two years, the Defendants

      engaged in a series of unauthorized labor and repairs accompanied by bulk billing that

      obfuscated the nature of the work performed, hours of labor for each task as well as the

      hourly rate charged. A true and correct copy of the Defendants’ billing records are

      attached hereto and made a part hereof and identified as Exhibit “E.”

   49. Defendants' billing exhibits a pattern of bulk billing, unnecessarily expensive repairs

      and unnecessary billing.

   50. Primarily, the industry standards base billing based on how many hours it takes to

      perform a specific task. On the invoices, the column labeled “time” is often paired

      with a bulk listing of numerous tasks.

   51. Furthermore, the Defendants charged Plaintiff for such tasks as:

          a. Travel to NAPA or other local hardware stores for parts, see Exhibit “E,”

                referenced above:

                    i. On or about September 5, 2017, Defendants billed Plaintiff for their

                       time in driving to NAPA to unsuccessfully “try and rent a steering

                       wheel puller;”

                   ii. On or about November 20, 2018, Defendants billed Plaintiff for their

                       time in driving to NAPA to acquire electrical tale and dielectric grease;




COMPLAINT - 8
      Case 6:21-cv-00143-MK             Document 1     Filed 01/28/21    Page 9 of 20




                  iii. On or about March 18, 2019, Defendants billed Plaintiff for their time

                         in driving to NAPA and GW Hardware to acquire a hose elbow and

                         lock washer;

                  iv. On or about March 27, 2019, Defendants billed Plaintiff for their time

                         in driving to NAPA to acquire an anti-vibration pad for the fuel tank;

                         and

                   v. On or about May 8-9, 2019, Defendants billed Plaintiff for their time in

                         driving to NAPA for parts;

         b. FINN often charged Plaintiff its full $65.00 per hour rate in part for mundane

                tasks, such as storing parts, cleaning, vacuuming and sweeping the floor. See

                Exhibit “D,” at 9/17/2017, 10/17/2017, 10/24/2017, 10/26/2017, 11/1/2017,

                11/6/2017, 11/7/2017, 11/8/2017, 11/16/2017, 12/10/2019 and 1/7/2020. See

                Exhibit “D,” referenced above; and

         c. On or about May 2, 2019, Defendants billed Plaintiff to move his vehicle from

                the rack to make room for another customer’s vehicle; See Exhibit “E,”

                referenced above; and

         d. FINN charged Plaintiff to repair parts damaged while in their possession, by

                way of example, on or about 11/29/2017, FINN billed Plaintiff to re-sandblast

                parts that it had let rust while in its possession. See Exhibit “E,” referenced

                above.

   52. The Defendants purposely and consistently fail to identify the parts provided or

      purchased and omit all identification information related to the parts used, making it




COMPLAINT - 9
      Case 6:21-cv-00143-MK          Document 1       Filed 01/28/21     Page 10 of 20




      impossible to check whether the parts were appropriate for the vehicles and whether

      their value was consistent with the invoices.

   53. Contrary to their representations, the Defendants used inexperienced labor and billed

      Plaintiff for the research and education of the same; to wit; see Exhibit “E,” referenced

      above:

          a. On or about September 1, 2017, “Darren” had to research how to remove the

               body from the vehicle;

          b. On or about September 4, 2017, “Darren” had to further research disassembly

               procedures;

          c. On or about September 5, 2017, “Darren” could not remove the shifter ball and

               splash shields without referencing restoration manuals;

          d. On or about September 6, 2017, “Darren” had to research the location of the

               bolts underneath the gas tank;

          e. On or about October 19, 2017, “Darren” had to research windshield wiper

               operation with the cable transmission setup;

          f. On or about October 25, 2017, “Darren” had to consult with “Jim K., a corvette

               specialist;

          g. On or about October 26 and 31 of 2017, “Darren” researched parts to be

               ordered for the vehicle’s chassis and suspension;

          h. On or about November 6, 2017, “Darren” was still researching parts to be

               ordered for the vehicle’s chassis and suspension;

          i. On or about November 6, 2017, “Darren” also researched rear axle removal;

          j. On or about November 7, 2017, “Darren” researched how to restore a chassis;




COMPLAINT - 10
      Case 6:21-cv-00143-MK         Document 1      Filed 01/28/21    Page 11 of 20




          k. On or about April 10, 2018, “Curtis” had to review “Darren’s” list of parts

             needed for the vehicle’s chassis parts and revised it;

          l. On or about April 12, 2018, “Curtis” had to research necessary “nuts and bolts”

             and their locations;

          m. On or about October 8, 2018, “George” was trying to “figure out options for

             gearbox/steering column mounting issues”;

          n. On or about March 28, 2019, despite “Darren having performed this research in

             2017, “George” also had to research wiper parts and cable routing for the

             switch and washer pump;

          o. On or about April 23, 2019, “George” had to research the necessary parts for

             the power top and consult with MARGARET regarding the same;

          p. On or about May 14, 2019, “George” had to research parts needed for the

             vehicle;

          q. On or about May 21, 2019, “George” had to research parts needed for the

             vehicle;

          r. On or about August 14, 2019, “George” had to research transmission leak

             issues; and

          s. On or about December 9, 2019, “Thomas L.” billed Plaintiff for the time that

             “Craig” and “Troy” taught him how to sand paint from the vehicle.

   54. By March 25, 2020, the vehicle still unfinished and completely dissembled, making it

      virtually impossible to remove from their premises without significant cost, expense

      and labor.




COMPLAINT - 11
      Case 6:21-cv-00143-MK         Document 1       Filed 01/28/21     Page 12 of 20




          THE RESULT OF THE DEFENDANTS’ FAILURE TO PERFORM

   55. Plaintiff hereby incorporates by reference all previous allegations as though fully set

      forth herein.

   56. After two years and $92,095.77, Plaintiff received his vehicle in pieces.

   57. A current appraisal of the vehicle finds that its market value is approximately

      $42,500.00 but will require “significant capital investment in order to comply with

      state safety regulations.” A true and correct copy of the appraisal is attached hereto

      and made a part hereof and identified as Exhibit “F.”

   58. Upon information and belief, the numerous vehicle parts and components are missing.

   59. Plaintiff will be forced to expend considerable funds to simply to put the vehicle back

      into the condition it was when the FINN began the restoration.

   60. By letter dated January 13, 2021, Plaintiff demanded the return of all sums paid for the

      repairs of his vehicle.

                                   COUNT I
              VIOLATION OF THE UNFAIR TRADE PRACTICES AND
                      CONSUMER PROTECTION LAW
                         (Plaintiff v. All Defendants)

   61. Plaintiff hereby incorporates by reference all previous allegations as though fully set

      forth herein.

   62. Defendants’ violation of ORS 646.608(1)(e), (g), (i), and (u), 646A.482(1) and

      646A.490(1)(a), as alleged herein were “willful” because Defendants knew and should

      have known its conduct constituted unlawful trade practices, as Defendants were aware

      Oregon law prohibited false representations in connection with vehicle restoration and

      mechanic services.




COMPLAINT - 12
      Case 6:21-cv-00143-MK         Document 1       Filed 01/28/21    Page 13 of 20




   63. Defendants have, among other things, double billed the Plaintiff for labor, resulting in

      the Defendants representing that repairs have been performed, when they, in fact, have

      not.

   64. Throughout the project, the Defendants’ used their unorthodox accounting to prevent

      the Plaintiff from clearly understanding all of the labor performed on his vehicle, the

      source of the parts supplied or even where labor was outsourced. See Exhibit “D.”

   65. Defendant has also invoiced the Plaintiff for repairs in a manner that fails to give

      Plaintiff notice of whether he is being billed at any agreed upon rate and how many

      hours the Defendant dedicated to this labor.

   66. Defendants’ conduct as alleged herein violated ORS 646.608(1)(e) because Defendants

      represented that FINN had the skills, employees and tools to restore the subject vehicle

      and bill fairly and properly for those services, when in fact, FINN employed novices or

      was otherwise incapable of repairing the subject vehicle.

   67. Defendants’ conduct as alleged herein violated ORS 646.608(1)(g) because Defendants

      represented that FINN possessed the skills, employees and tools to restore the subject

      vehicle with a high degree of skill, when in fact, FINN lacked the skill necessary to

      restore the subject vehicle

   68. Defendants’ conduct as alleged herein violated ORS 646.608(1)(i) because Defendants

      represented that FINN would be able to restore the subject vehicle with a high degree

      of skill and bill fairly and properly for those services, when in fact, FINN never

      intended to provide competent services.




COMPLAINT - 13
      Case 6:21-cv-00143-MK           Document 1       Filed 01/28/21    Page 14 of 20




   69. Defendants’ conduct as alleged herein violated ORS 646.608(1)(u) because the

       Defendants’ misrepresentations regarding its ability and intent to restore the subject

       vehicle was unfair and deceptive conduct in the motor vehicle restoration trade.

   70. Defendants’ conduct as alleged herein violated ORS 646A.482(1) because the

       Defendants failed to prepare and provide a copy of an estimate to the Plaintiff.

   71. Defendants’ conduct as alleged herein violated ORS 646A.490(1)(a) because the

       Defendants charged the Plaintiff for work that was not performed on the subject

       vehicle.

   72. Defendants’ unlawful trade practices directly and proximately caused the Plaintiff to

       incur ascertainable economic loss because Plaintiff paid $92,095.77 for restoration

       services that left his vehicle in poor condition and in pieces.

   73. Defendants’ unlawful trade practices also directly and proximately caused Plaintiff to

       suffer frustration, wasted time, and annoyance.

   74. Defendants’ disregard for Oregon’s Unlawful Trade Practices Act stood to give it an

       unfair advantage because it is able to lure customers away from its competitors based

       on false promises.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendant as

follows:

           a. Money judgment against Defendants in favor of Plaintiff for actual damages in

              a sum no less than $93,000.00;

           b. Money judgment against Defendants in favor of the law firm of Donald G.

              Grant, P.S., for reimbursement of its reasonable attorneys’ fees and costs in this

              case;




COMPLAINT - 14
      Case 6:21-cv-00143-MK           Document 1      Filed 01/28/21     Page 15 of 20




          c. Punitive damages for fraud and actual malice and/or a wanton and willful

               disregard of the Plaintiff;

          d. Costs of litigation, including court costs; and

          e. Such other relief as the court may deem just and appropriate.

                                           COUNT II
                                             FRAUD
                                  (Plaintiff v. All Defendants)

   75. Plaintiff hereby incorporates by reference all previous allegations as though fully set

      forth herein.

   76. Incorporating the allegations set forth in Count I, above, the Plaintiff states that these

      actions constitute fraud.

   77. Defendant fraudulently induced Plaintiff to enter into a contract for the Defendants’

      vehicle restoration service by knowingly making material representations of material

      fact as noted herein. At the time of making the representations, the Defendants knew or

      should have known that the representations were false, and that Plaintiff would not

      have entered into the agreement had Plaintiff known that the representations were

      false.

   78. At the time of the Defendants’ solicitation, the Plaintiff was a vulnerable and trusting

      layman in the world of automotive repairs and had no knowledge that the Defendants

      had no intention of completing his vehicle’s restoration in a timely manner or for a

      reasonable fee, assuming that they intended to complete the project at all.

   79. Instead, the Defendants intended to coerce and defraud the Plaintiff for their own

      financial gain; to wit, (1) the Defendants represented that repairs have been performed,

      when they, in fact, have not; (2) the Defendants misrepresented the nature of the




COMPLAINT - 15
      Case 6:21-cv-00143-MK          Document 1       Filed 01/28/21   Page 16 of 20




       repairs performed in order to charge more than the value of their services; and (3) the

       Defendants used invoices intended to mislead the Plaintiff as to the work actually

       performed and the progress of the project.

   80. The misrepresentations of the Defendant were intentional, material, and were

       egregious violations of Plaintiff’s rights who at all times acted in a reasonable and

       prudent manner and who was ignorant of the falsity of the representations.

   81. Defendant’s conduct was reckless and exhibits an extreme ambivalence and haphazard

       method which Defendant promised to avoid when restoring the Plaintiff’s vehicle.

   82. Plaintiff justifiably relied upon the professionals employed or working on behalf of the

       Defendants.

   83. But for the falsity of the representations, Plaintiff would not have agreed to retain

       FINN’s services. As a result of his reliance on the truth of the material terms of the

       agreement and Defendants’ representations, Plaintiff has been damaged as set forth

       herein, and said damages directly result from the acts and omissions of Defendants and

       their agents.

   84. The Plaintiff suffered damages of at least $93,000.00.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendant as

follows:

           a. Economic damages of at least $93,000.00;

           b. Punitive damages for fraud and actual malice and/or a wanton and willful

              disregard of the Plaintiff;

           c. Costs of litigation, including court costs; and

           d. Such other relief as the court may deem just and appropriate.




COMPLAINT - 16
      Case 6:21-cv-00143-MK           Document 1      Filed 01/28/21    Page 17 of 20




                                            COUNT III
                                          CONVERSION
                       (Plaintiff v. Finn’s Auto Body & Restoration, Inc.)

   85. Plaintiff hereby incorporates by reference all previous allegations as though fully set

       forth herein.

   86. Defendant’s retention of the funds paid for the botched repairs after Plaintiff’s request

       for its return constitutes conversion.

   87. Defendant has intentionally exercised dominion and control over Plaintiff’s money that

       so seriously interferes with Plaintiff’s right to its possession such that Defendant

       should be required to pay Plaintiff the full value of the Plaintiff’s $92,095.77 in

       payments.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendant as

follows:

           a. Compensatory damages of at least $93,000.00;

           b. Costs of litigation, including court costs; and

           c. Such other relief as the court may deem just and appropriate

                                            COUNT IV
                                    BREACH OF CONTRACT
                       (Plaintiff v. Finn’s Auto Body & Restoration, Inc.)

   88. Plaintiff hereby incorporates by reference all previous allegations as though fully set

       forth herein.

   89. The contract by and between the parties is oral and is not integrated.

   90. The agreement, more particularly outlined above, by and between the Plaintiff and

       Defendant, was that the Defendants would make only necessary repairs to the subject

       vehicle for agreed upon sums of money.




COMPLAINT - 17
      Case 6:21-cv-00143-MK           Document 1      Filed 01/28/21     Page 18 of 20




   91. Plaintiff fulfilled all his obligations and paid FINN all sums of money due and owed

       for the repair work that was alleged to have been performed.

   92. As alleged herein, Defendant breached this agreement by either performing repairs in

       an unworkmanlike manner, by performing unnecessary repairs and by performing

       repairs not authorized.

   93. As a direct and proximate result of the breach of the contract by Defendant, Plaintiff has

       sustained substantial damage and injury, including but not limited to, the loss of at least

       $93,000.00 plus costs and expenses.

       WHEREFORE, Plaintiff demands judgment in his favor and against Defendant as

follows:

           a. Compensatory damages of at least $93,000.00;

           b. Costs of litigation, including court costs; and

           c. Such other relief as the court may deem just and appropriate.

                                             COUNT V
                                     UNJUST ENRICHMENT
                       (Plaintiff v. Finn’s Auto Body & Restoration, Inc.)

   94. Plaintiff hereby incorporates by reference all previous allegations as though fully set

       forth herein.

   95. Plaintiff has provided Defendant with substantial money benefits of $92,095.77 of

       which a significant sum represents overpayment due to the Defendants’ deceptions.

   96. Under the circumstances, the Defendant is not legally entitled to these funds.

   97. Under the circumstances, it is unjust and inequitable that the Defendant be permitted to

       retain these benefits.

   98. Defendant has been unjustly enriched by the payments from Plaintiff.




COMPLAINT - 18
      Case 6:21-cv-00143-MK          Document 1       Filed 01/28/21   Page 19 of 20




       WHEREFORE, Plaintiff demands judgment in his favor and against Defendant as

follows:

           a. Compensatory damages of at least $93,000.00;

           b. Costs of litigation, including court costs; and

           c. Such other relief as the court may deem just and appropriate.


                      Dated this 28th day of January 2021.

                                                     DONALD G. GRANT, P.S.

                                                     /s/ Donald G. Grant
                                                     Donald G. Grant, OSBA NO. 860417
                                                     Of Counsel for Plaintiff Gary Schull


                                                     Donald G. Grant, P.S.
                                                     Attorneys and Counselors at Law
                                                     1700 Main Street, Suite 245
                                                     Washougal, WA 98671
                                                     TEL: 360-210-5000
                                                     FAX: 360-694-8688
                                                     E-MAIL: don@dongrantps.com




COMPLAINT - 19
 Case 6:21-cv-00143-MK   Document 1   Filed 01/28/21   Page 20 of 20




January 28
